Exhibit 99.1 HESS CORPORATION HESS REPORTS ESTIMATED RESULTS FOR THE FIRST QUARTER OF 2016 First Quarter Highlights: ● Net loss was $509 million or $1.72 per common share compared with a net loss of $389 million or $1.37 per common share in the prior-year quarter; lower realized selling prices reduced first quarter 2016 after-tax results by approximately $230 million ● Oil and gas production was 350,000barrels of oil equivalent per day (boepd) compared to pro forma production, which excludes assets sold, of 355,000boepd in the first quarter of 2015 ● E&P capital and exploratory expenditures were $544 million, down 56 percent from $1,244 million in the prior-year quarter ● Issued 28,750,000 shares of Common Stock and 575,000 shares of 8% Series A Mandatory Convertible Preferred Stock for total net proceeds of approximately $1.6 billion ● Cash and cash equivalents were $3.6 billion at March 31, 2016; debt to capitalization ratio, excluding Bakken Midstream, was 23.1 percent NEW YORK, April 27, 2016, — Hess Corporation (NYSE: HES) today reported a net loss of $509million, or $1.72 per common share, in the first quarter of 2016 compared with a net loss of $389 million, or $1.37 per common share, in the first quarter of 2015.On an adjusted basis, first quarter 2015 adjusted net loss was $279 million.Lower realized selling prices reduced first quarter 2016 after-tax results by approximately $230 million resulting from the weak commodity price environment.First quarter 2016 results also reflected lower operating costs, general and administrative expenses, and depreciation, depletion and amortization expense versus the prior-year quarter. “With our balance sheet strength, oil-leveraged portfolio and attractive growth opportunities, we believe the company is well positioned to deliver strong cash flow growth and long term value as oil prices recover”, said Chief Executive Officer John Hess. 1 After-tax income (loss) by major operating activity was as follows: Three Months Ended March 31, (unaudited) (In millions, except per share amounts) Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ ) Bakken Midstream 14 27 Corporate, Interest and Other ) ) Net income (loss) from continuing operations ) ) Discontinued operations — ) Net income (loss) attributable to Hess Corporation $ ) $ ) Net income (loss) per common share (diluted) $ ) $ ) Adjusted Net Income (Loss) Attributable to Hess Corporation (a) Exploration and Production $ ) $ ) Bakken Midstream 14 27 Corporate, Interest and Other ) ) Adjusted net income (loss) from continuing operations ) ) Discontinued operations — — Adjusted net income (loss) attributable to Hess Corporation $ ) $ ) Adjusted net income (loss) per common share (diluted) $ ) $ ) Weighted average number of shares (diluted) (a) Adjusted net income (loss) attributable to Hess Corporation excludes items affecting comparability summarized on page 4. Exploration and Production: The Exploration and Production net loss in the first quarter of 2016 was $451 million compared to a net loss of $314 million in the prior-year quarter.On an adjusted basis, first quarter 2015 net loss was $221 million, which excludes after-tax charges of $93 million primarily associated with dry-hole costs and lease impairment expense.
